Citation Nr: 0500662	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-12 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
lumbosacral sprain with degenerative disc disease L4-5, L5-S1 
with spinal stenosis superimposed upon congenital 
spondylolysis and spina bifida occulta, evaluated as 40 
percent disabling, prior to May 24, 2003.

2.  Entitlement to an increased evaluation for chronic 
lumbosacral sprain with degenerative disc disease L4-5, L5-S1 
with spinal stenosis superimposed upon congenital 
spondylolysis and spina bifida occulta, currently evaluated 
as 40 percent disabling, with separate evaluations for right 
lower extremity radiculopathy, rated 10 percent, and left 
lower extremity radiculopathy, rated 10 percent disabling, 
from May 24, 2003.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from March 1969 to December 
1971 and from July 1972 to September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 20 percent evaluation for 
chronic lumbosacral sprain with degenerative disc disease L4-
5, L5-S1 with spinal stenosis superimposed upon congenital 
spondylolysis and spina bifida occulta (hereinafter, "back 
disability").  Subsequently, a June 2002 rating decision 
increased this rating to 40 percent, effective the date of 
the claim.  As this was not the maximum evaluation possible, 
and the veteran continues to maintain disagreement, this 
issue remains on appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (citing AB v. Brown, 6 Vet. App. 35, 
38 (1993)). 

In October 2003, the RO granted a 10 percent evaluation each 
for left and right lower extremity radiculopathy as separate 
manifestations of the veteran's service-connected back 
disability, effective May 24 2003.  The Board has rephrased 
and divided the issue on appeal to reflect these evaluations.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's service-connected back disability is not 
manifested by ankylosis, neurological symptoms that are more 
than mild, or productive of incapacitating episodes having a 
total duration of at least six weeks during any 12 months 
period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent for the 
veteran's back disability are met, prior to May 24, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2002) (in effect prior to September 23, 2002), Diagnostic 
Code 5293(2003) (effective September 23, 2002), Diagnostic 
Code 5243 (2004) (effective September 26, 2003).

2.  The criteria for an evaluation in excess of his current 
evaluation (combined 40 percent orthopedic, plus 10 percent 
left lower extremity radiculopathy, plus 10 percent right 
lower extremity radiculopathy) for the veteran's back 
disability from May 24, 2003 are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002) (in 
effect prior to September 23, 2002), Diagnostic Code 
5293(2003) (effective September 23, 2002), Diagnostic Code 
5243 (2004) (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was service-connected for chronic lumbosacral 
sprain superimposed upon congenital spondylolysis and spina 
bifida occulta in a November 1989 rating decision which noted 
numerous episodes of complaints for low back pain during 
service.  

In June 2001, the veteran filed a claim for an increased 
rating.  A June 2001 MRI showed moderately severe central 
stenosis at L1-2, L4-5 and L5-S1, as well as degenerative 
disc disease and degenerative joint disease.  Treatment 
records also showed a recent onset of radiculopathy down the 
left leg, some difficulty walking upright due to back pain, 
and erectile dysfunction.

On VA spine examination in October 2001, the veteran 
complained of pain in the low back area, stiffness, weakness 
and tiredness.  He took medication for his complaints of back 
pain.  He did not use a back brace, crutches or a cane.  
Flare ups were 3-4 times a year lasting for a week or 10 
days.  His symptoms were made worse by bending, lifting, 
prolonged standing, sitting, walking for more than 30 minutes 
and using stairs.  His symptoms were relieved partially by 
pain medication, but mostly by rest.  Functionally, his 
symptoms were assessed as moderate to severe.  On physical 
examination, he was able to rise on his toes and heels.  He 
described a history of muscle spasm in the low back.  His 
neck movement was normal with no significant tenderness.  
Lumbosacral spine forward flexion was 0-40 degrees normal, 
40-90 degrees painful, and extension 0-10 degrees painful and 
limited.  Lateral flexion was 0-25 degrees bilaterally and 
unremarkable.  Rotation bilaterally was 0-25 degrees, 
described as painful from 20-25 degrees bilaterally.  There 
was no muscle spasm in the back, but some discomfort and 
tenderness in the lumbosacral spine area.  There were no 
bladder or bowel symptoms reported.  Range of motion was 
noted to be normal.  The diagnoses included history of 
congenital spondylosis, grade one spondylolisthesis with 
chronic low back pain, and central spinal stenosis, L1-2, L4-
5, and L5-S1, bilateral with degenerative disc disease.

In a November 2001 neurosurgery consultation, the veteran 
described episodic periods of low back exacerbation that 
occurred approximately every three months and lasted for 
several days.  His low back pain radiated to the lateral 
aspects of both thighs and legs with accompanying 
paresthesias.  There was no history of bladder or bowel 
dysfunction.  On physical examination, the veteran was able 
to stand on his heels and toes without difficulty.  He 
experienced pain with extension of the lumbar spine and more 
so than flexion.  The assessment was degenerative lumbar 
disease, with musculoskeletal pain and lumbar stenosis with 
anterolisthesis at L5-S1, and stenosis at L4-L5.

In June 2002, the RO increased the veteran's evaluation to 40 
percent.  His disability was classified as chronic 
lumbosacral sprain with degenerative disc disease L4-5, L5-S1 
with spinal stenosis superimposed upon congenital 
spondylolysis and spina bifida occulta.

A July 2002 neurosurgery outpatient clinic note shows 
complaints of worsening symptoms, including low back pain 
radiating to the lateral aspects of both thighs and calves.  
He stated that he was able to walk approximately half a block 
and then the back pain becomes so severe he must stop.  The 
assessment was L5-S1 spondylolisthesis and L4-5 stenosis.

The veteran underwent a VA genitourinary examination in 
February 2003.  The examiner concluded that it was at least 
as likely as not that the veteran's erectile dysfunction was 
secondary to his back.  In March 2003, the veteran was 
service connected for his erectile dysfunction, secondary to 
his service-connected back disability.  

In a May 2003 VA spine examination, the veteran complained of 
pain, stiffness, weakness, fatigue, lack of endurance and 
lack of stability to his spine, specifically in the area of 
L4, L5 and S1.  He described his pain as constant, throbbing 
and the intensity as 7 on a scale of 0-10.  He took Darvon 
once a day for pain.  He denied any flare-ups.  He described 
a numbness that went down both legs to the ankles, and the 
lateral side of both legs from the hip down to the ankle felt 
cold.  He used a back brace, was able to walk two to three 
miles per day, and admitted to some unsteadiness stating that 
he fell approximately once every two months.  His back 
affected his grooming, bathing, and dressing the lower half 
of his body.  He had difficulty with recreational activity, 
and with driving.  On physical examination, the veteran 
appeared in no apparent acute distress.  He walked slowly 
into the examination room with a brace around his lumbar 
spine.  His lumbar spine appeared to be straight, there was 
no evidence of muscle atrophy, rigidity, spasm or wasting.  
Palpation of the paravertebral spinous processes revealed 
tenderness in the area of L4, L5 and S1.  Range of motion was 
to 20 degrees left and right laterally, with 30 degrees 
maximum.  Forward flexion was 0 to 50 degrees with a maximum 
of 90 degrees, pain at 60 degrees.  Back extension was 0 to 
10 degrees with pain in the lower back at L5-S1 with a 
maximum to 30 degrees.  He was unable to walk on his toes and 
heels or squat because of the pain in his low back.  He had 
weakened movement against strong resistance and painful 
motion with use.  He did not have lack of endurance, 
incoordination or excessive fatigability.  On neurological 
examination, deep tendon reflexes were +1/2 bilaterally.  
Describing incapacitating episodes, the examiner noted that 
the veteran had lost a complete work wage during the past 12 
months directly related to his low back.  The diagnoses were 
as follows:

1.	Spondylolysis at the lumbosacral joint of L5.
2.	Spondylolysis of L5.
3.	Degenerative disc disease of L4-L5 and L5-S1.
4.	Moderate narrowing of L4-L5 disc space.
5.	Spina bifida occulta deformity is seen in L5 and 
anteriorly subluxed on S1.
6.	Central stenosis is seen at L3-L4 level.
7.	Erectile dysfunction secondary to spondylolisthesis.
8.	EMG/nerve conduction revealed electrical evidence of 
lesions of multiple nerve roots from L4-S1 
bilaterally.

In an October 2003 rating decision, the RO granted service 
connection for left and right lower extremity radiculopathy, 
secondary to the veteran's service-connected back disability.

In a June 2004 VA examination, the veteran complained of 
burning, sharp and dull pain, severe at times, primarily in 
the central lumbar area.  He was prescribed Gabapentin for 
neurogenic lower extremity pains.  Flare-ups were 3 to 4 
times per month, with limitation of motion and functional 
impairment.  The veteran did not use any aids to walking, but 
was wearing a back brace.  He indicated that he walked 
constantly 10 to 12 hours of his shift at a correctional 
facility.  Ranges of motion for the thoracolumbar spine were 
flexion to 60 degrees, extension to 10 degrees, lateral 
flexion and rotation to 10 degrees, bilaterally.  The veteran 
had pain throughout the ranges of motion, primarily of 
flexion and extension, with limitation of motion due to pain.  
He had tenderness in the central lumbar region.  
Neurologically, his sensory and motor examination was intact, 
and his reflexes 2+ throughout.  As diagnosis, the examiner 
noted that radiographic studies consisting of CT myelogram 
demonstrated severe arthritic changes in the veteran's lumbar 
spine.  The examiner added that the only congenital 
deformation of the veteran's spine that could be said 
definitively is his spina bifida, as spondylolysis can never 
be confirmed to be truly congenital.

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for increased 
rating for his back disability in the November 2001 rating 
decision, the June 2002 statement of the case (SOC), October 
2003 and July 2004 supplemental statements of the case 
(SSOC), and in an April 2004 letter.  Specifically, the 
October 2003 SSOC provided the veteran with all the changes 
in the regulatory criteria involving the spine which have 
occurred since he filed his claim for an increased rating.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the October 2003 
SSOC and the April 2004 letter, VA informed the veteran that 
VA must make reasonable efforts to assist a veteran in 
obtaining all evidence necessary to substantiate a claim, 
such as medical records, employment records, or records from 
other Federal agencies.  VA further informed the veteran that 
as long as he provided enough information about these 
records, VA would assist in obtaining them, but noted that he 
had the ultimate responsibility to make sure that these 
records were received by VA.  VA also told him that it would 
assist him by providing a medical examination or obtaining a 
medical opinion if it decided that such was necessary to make 
a decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the RO did not 
specifically ask the veteran to tell VA about any additional 
information or evidence that he wanted VA to try and get, the 
Board notes that in numerous communications with the VA, the 
veteran was repeatedly put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment, including VA 
outpatient treatment records, and private records,  and the 
veteran has not identified any additional records not already 
obtained.  He was also provided the opportunity to present 
argument and evidence in hearings before a hearing officer at 
the RO, and before a Veterans Law Judge, which he declined.  
VA provided examinations to the veteran in October 2001, May 
2003, and June 2004.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claims.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for an increased 
rating for his service-connected back disability was received 
by the RO in June 2001, and initially decided by the RO in 
November 2001.  Only after this initial rating action was 
promulgated did VA comply with the provisions of the VCAA and 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim for increased 
rating, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claim 
was readjudicated by the RO most recently in July 2004.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
entitlement to an increased rating for chronic lumbosacral 
sprain with degenerative disc disease L4-5, L5-S1 with spinal 
stenosis superimposed upon congenital spondylolysis and spina 
bifida occulta.  There would be no possible benefit to 
remanding the claim, or to otherwise conduct any other 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2003).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

The RO evaluated the veteran's back disability pursuant to 
Diagnostic Code 5293, intervertebral disc syndrome.  Under 
the rating criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.......................................................
................60

Severe; recurring attacks, with intermittent relief .......40

Moderate; recurring 
attacks......................................... 20

Mild.........................................................
....................  10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
...40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
...20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
...10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar spine  	
		50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....		 		40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine................................	 			30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis.............. 			20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height..................				 
	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
...40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
...20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
...10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243 (2004)).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

Because the criteria for evaluating spine disorders, and 
particularly for intervertebral disc syndrome, underwent 
several revisions during the course of this appeal, the Board 
must first address which version is to be applied.  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria. VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to September 23, 2002, a higher or 60 percent 
evaluation required pronounced symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  Diagnostic Code 5293 (2002).  
The revisions in the rating criteria effective September 23, 
2002, specified that neurologic disabilities should be 
evaluated separately under the most appropriate diagnostic 
code.  Note (2) to Diagnostic Code 5293 (2003).  This was 
accomplished by the RO in October 2003 when 10 percent each 
was assigned under Diagnostic Code 8520 for right and left 
lower extremity radiculopathy associated with his service-
connected back disability.  This was made effective May 24, 
2003, the date of a recent VA examination in which lower 
extremity radiculopathy was clearly diagnosed.  

The Board finds that the medical evidence as well as the 
subjective complaints by the veteran support a higher or 60 
percent evaluation for symptoms that are pronounced with 
little intermittent relief under the rating criteria in 
effect prior to September 23, 2002, but only until May 24, 
2003, the date in which he was assigned separate ratings for 
the neurological symptoms of his back disorder.  Evaluation 
under the earlier criteria encompassed the neurological 
manifestations in the rating criteria, and a separate 
evaluation would violate the rule against pyramiding.  See 38 
C.F.R. § 4.14 (2003) (While the Board must consider all 
potentially applicable diagnostic codes, care must be taken 
to avoid evaluating the same manifestations of disability 
more than once using different diagnostic codes, which would 
constitute "pyramiding.")  The 60 percent rating is the 
highest evaluation possible under Diagnostic Code 5293 in 
effect prior to September 23, 2002, and the Board notes that 
the veteran is effectively receiving the equivalent of a 60 
percent rating for his back thereafter by separately 
evaluating the lower extremity radiculopathy.

The evidence, however, does not support a higher evaluation 
under either version of the revised rating criteria.  Under 
the criteria which became effective September 23, 2002, the 
veteran is evaluated for either the frequency of his 
incapacitating episodes, or for the combination of his 
orthopedic and neurological manifestations, whichever is 
higher.  A higher, or 60 percent evaluation, for 
incapacitating episodes, would require episodes having a 
total duration of at least six weeks during the past 12 
months.  This is not shown by the evidence.  Evaluating his 
orthopedic and neurological manifestations separately, he is 
assigned a 10 percent evaluation for each lower extremity 
under Diagnostic Code 8520 for incomplete paralysis of the 
sciatic nerve that is mild.  A higher, or 20 percent 
evaluation, would be for moderate symptoms.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  Examining the evidence from 
September 23, 2002 (the effective date of the new criteria), 
the Board notes that in the May 2003 VA examination, the 
veteran described numbness that went down both legs to the 
ankles.  His deep tendon reflexes were +1/2 bilaterally.  He 
had some unsteadiness and fell approximately once every two 
months.  In the June 2004 neurological examination, his 
sensory and motor examination was intact, and his reflexes 
were 2+ throughout.  Significantly, he indicated that he 
walked constantly 10 to 12 hours during his work shift.  This 
does not more nearly approximate neurological symptoms that 
are moderate rather than mild in degree.  

As for his orthopedic symptoms, the veteran is receiving a 40 
percent evaluation for limitation of motion of the lumbar 
spine that is severe under Diagnostic Code 5292.  This is the 
highest evaluation possible.  A higher evaluation for his 
orthopedic symptoms would require evidence of ankylosis or 
vertebral fracture (Diagnostic Codes 5285, 5286, or 5289), 
which is not shown by the medical evidence.  Effective 
September 26, 2003, the formula for calculating 
incapacitating episodes was unchanged (Diagnostic Code 5243 
(2004)), and the neurological criteria were unchanged, 
however, the general formula for evaluating the orthopedic 
symptoms was changed significantly.  A higher, or 50 percent 
evaluation is possible only where the veteran has unfavorable 
ankylosis of the entire thoracolumbar spine.  Diagnostic Code 
5293 (2004).  Ankylosis has never been diagnosed.  As such, 
with no qualifying incapacitating episodes, he is properly 
compensated for the combination of orthopedic and 
neurological manifestations at his current level of 
disability.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board finds that 
the diagnostic codes under which the veteran's back 
disability is being evaluated already contemplate pain, and 
further he is already being compensated at the maximum 
schedular rating possible.  He is adequately compensated for 
his functional limitation from his pain at his current rating 
and no higher rating is possible.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  


ORDER

A 60 percent evaluation for the veteran's service-connected 
back disability is granted prior to May 24, 2003, subject to 
the criteria which govern the payment of monetary awards.

An increased rating for the veteran's back disability, from 
May 24, 2003, (currently rated as a combined 40 percent 
orthopedic, plus 10 percent left lower extremity 
radiculopathy, plus 10 percent right lower extremity 
radiculopathy) is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


